Case 3:20-cv-03470-L Document 1-1 Filed 11/23/20   Page 1 of 11 PageID 5




                   EXHIBIT A
Case 3:20-cv-03470-L Document 1-1 Filed 11/23/20 Page 2 of 11 PageID 6
                                                Service of Process
                                                Transmittal
                                                                       11/12/2020
                                                                       CT Log Number 538576769
TO:      Chris Camp
         National Administration Company, Inc.
         16476 WILD HORSE CREEK RD
         CHESTERFIELD, MO 63017

RE:      Process Served in Delaware

FOR:     Med-Sense Guaranteed Association (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  Lucas Horton, Pltf. vs. Med-Sense Guaranteed Association, Dft.
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # JS2000320D
ON WHOM PROCESS WAS SERVED:       The Corporation Trust Company, Wilmington, DE
DATE AND HOUR OF SERVICE:         By Process Server on 11/12/2020 at 12:20
JURISDICTION SERVED :             Delaware
APPEARANCE OR ANSWER DUE:         None Specified
ATTORNEY(S) / SENDER(S):          None Specified
ACTION ITEMS:                     CT has retained the current log, Retain Date: 11/12/2020, Expected Purge Date:
                                  11/17/2020

                                  Image SOP

                                  Email Notification, Karen Boeker karen_boeker@AJG.com

                                  Email Notification, Chris Camp chris_camp@ajg.com

SIGNED:                           The Corporation Trust Company
ADDRESS:                          208 South LaSalle Street
                                  Suite 814
                                  Chicago, IL 60604
For Questions:                    866-331-2303
                                  CentralTeam1@wolterskluwer.com




                                                                       Page 1 of 1 / AK
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
              Case 3:20-cv-03470-L Document 1-1 Filed 11/23/20      Page 3 of 11 PageID 7

                                                                       Ca Wolters Kluwer

                              PROCESS SERVER DELIVERY DETAILS




    Date:                        Thu, Nov 12, 2020

    Server Name:                 Stephen Kempski




•
    Entity Served                MED-SENSE GUARANTEED ASSOCIATION

• Agent Name                     THE CORPORATION TRUST COMPANY

    Case Number

' Jurisdiction                   DE




                          1 1 1
                                                                           THE   STATE      OF   TEXAS                               DOCKET NO: J320-00320D
                                                                                                                                     SUIT DESCRIPTION:
                                                   TO THE DEFENDANT: MED SENSE GUARANTEED ASSOCIATION THE CORPORATION TRUST COM      SEE PETITION
                                                                                                                                      PLAINTIFF(S):   •
Page 4 of 11 PageID 8




                                                                                                                                      HORTON, LUCAS
                                                   YOU HAVE BEEN SUED.   YOU MAY EMPLOY AN ATTORNEY TO HELP YOU IN DEFENDING          1202 STRATFIRD DR
                                                                                                                                      R/CHARDSON, TX 75080
                                                   AGAINST THIS LAWSUIT.   BUT YOU ARE NOT REQUIRED TO EMPLOY AN ATTORNEY.   YOU     -(214)   909 3341
                                                   OR YOUR ATTORNEY MUST FILE AN ANSWER WITH THE COURT. YOUR ANSWER IS DUE BY
                                                   THE END OF THE 14TH DAY AFTER THE DAY YOU WERE SERVED WITH THESE PAPERS.    IF
                                                   THE 14TH DAY IS A SATURDAY, SUNDAY, OR LEGAL HOLIDAY, YOUR ANSWER IS DUE BY
                                                                                                                                                 VS.
                                                   THE END OF THE FIRST DAY FOLLOWING THE 14TH DAY THAT IS NOT A SATURDAY,           DEFENDANT(S):.
                                                                                                                                     VEDaSENSE"....GUARANTEED1ASSOCIATIOE7
Case 3:20-cv-03470-L Document 1-1 Filed 11/23/20




                                                   SUNDAY, OR LEGAL HOLIDAY.   DO NOT IGNORE THESE PAPERS.   IF YOU DO NOT FILE      THE CORPORATION TRUST COMPANY
                                                                                                                                     1209 ORANGE ST    ,
                                                   AN ANSWER BY THE DUE DATE, A DEFAULT JUDGMENT MAY BE TAKEN AGAINST YOU.     FOR   CORPORATION TRUST CENTER
                                                   FURTHER INFORMATION, CONSULT PART V OF THE TEXAS RULES OF CIVIL PROCEDURE,        WILMINGTON, DE 19801
                                                                                                                                     (m)    992 8044
                                                   WHICH IS AVAILABLE ONLINE AND.ALSO AT THE COURT LISTED ON THIS CITATION.
                                                   IF YOU FAIL TO FILE AN ANSWER, JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST.
                                                   YOU FOR THE RELIEF DEMANDED IN THE PETITION. A COPY OF PLAINTIFF'S PETITION                   CITATION
                                                                                                                                            IN THE JUSTICE COURT
                                                   IS ATTACHED HERETO AND MADE A PART HEREOF AS THOUGH WRITTEN IN.
                                                                                                                                     FILED ON: 11-10-2020
                                                   GIVEN UNDER MY HAND.OFFICIALLY, THIS   NOVEMBER 10, 2020.                         CITATION ISSUED: 11-10:2020
                                                                                                                                     CITATION ISSUED TO
                                                                                                                                           •   PL/OCC/YRC
                                                                                                    VIC
                                                                                   JUDGE MARtARET 0 BRIEN
                                                                                   JUSTICE OF THE PEACE                              MARGARET 0 DRIER
                                                                                   PRECINCT 2 PLACE 1                                JUSTICE OF THE PEACE
                                                                                   DALLAS COUNTY                                     PRECINCT 2, PLACE 1
                                                                                                                                     DALLAS COUNTY
                                                                                                                                     140 N. GARLAND AVE-.
                                                                                                                                     GARLAND, TEXAS 75040
                                                                                                                                     (214) 643-4773
ro'
  r
)  .
        Case
,STATEMENT OF3:20-cv-03470-L
             CLAIMS          Document 1-1 Filed 11/23/20 Case
                                                          Page 5 of 11 PageID 9
                                                              No.                                     126--L)
   ‘SMALL CLAIMS COURT OF DALLAS COUNTY,TEXAS                                   Precinct/County
                                                                                Receipt No.


     PLAINTIFF(S):
                      Lucas Horton
     STREET ADDRESS:       1202 Stratford Dr
     CITY, STATE, ZIP CODE: Richardson, TX 75080

     HOME PHONE: 214 909 3341

     BUSINESS PHONE:

     VS.
     DEFENDANT(S):        Med Sense Guaranteed Association
     STREET ADDRESS:      917 Clocktower Drive, Suite 100
     CITY, STATE, ZIP CODE: Springfield, IL 62704                                                       •




     HOME PHONE:

     BUSINESS PHONE:      800)992-8044


     PERSON(S)TO BE SERVED:          TFtE CORPORATION TRUST COMPANY
     STREET ADDRESS:   CORPORATION TRUST CENTER 1209 ORANGE ST
     CITY, STATE,ZIP CODE: WILMINGTON, DE 19801
     PHONE:      302-658458i
     ******************************O*********************************************

           Defendant(s) is/are justly indebted to Plaintiff in the sum of $   7500    along with Costs of court
     for the following reasons).      See:Attached •


     OR

            Defendame(s) is/are justly indebted to Plaintiff(s)for return of thefollowing described Property:




                                                                                      valued at $

     AND there are not counterclaims existing in favor of Defendant(s) against Plaintiff(s) except:
       '       Case
  A PLAINTIFF(s)     3:20-cv-03470-L
                  REQUEST   (s): a judgmentDocument
                                               for a sum1-1    Filedagainst
                                                         of money    11/23/20    Page 6 of
                                                                            Defendant(s),    11pre-judgment
                                                                                          plus    PageID 10interest,
i‘.. plus reasonable attorney fees; plus all costs of court, plus post-judgment interest at the highest legal rate.




  Plaintiff's Attorney


   Address and Suite No.


  at',                          State                   Zip


  Phone                         Fax


  BatCard #

   ANY LEGAL QUESTIONS WILL NOT BE ANSWERED BY THIS COURT.
   LEGAL AIDE: 214-748-1234

  Information on Small Claims can befound at; Miebsite: www-ludgeltgLarg

                                                 Unsworn Declaration
                                 (Texas Civil Practice and Remedies Code,Section 132.001)

  I am the            X     Plaintiff             Attorney of Recordfor the Plaintiff in'this proceeding
               Lucas Horton
          Printed Name
                      1202 Stratford Dr Richardson, TX 75080
          Street Address/CV State/Zip
                    214-9(93341
          Phone Number/Fax Number


  I declare under penalty ofperjury that all information in the attached document titled, Statement ofClaims,
  is true and correct.

  Penaltyfor making or using afalse affidavit — a person who makes or uses an affidavit knowing It to be
  false, shall befined as provided in title 18 United States Code,or Imprisonedfor not more than one year,
  or both.

                     fircio-Go
             SIgniitUre

                      ik         -tko
             Date

  Judge Margaret 913rien,Justice ofthe Rote 2-1
  140 N. Garland Avenue, Garland, TX 7500
  Phone: (214)6434773 Fax:(214)643-4772
  Website: wwwJudgeMO.ora
         Case 3:20-cv-03470-L Document 1-1 Filed 11/23/20                Page 7 of 11 PageID 11
I




    LUCAS HORTON,                                                       IN THE DALLAS COUNTY
    Plaintiff,
                                                                        JUSTICE COURTZ-rt
                                                                                        :
                                                                                2c.    a)
    V.                                                                                 acc      tfl no‘
                                                                                                   rn
                                                                                                n nO
                                         4                                              •-•••

                                         §                              PRECINCT 2, Mal
    Med-Sense Guaranteed                 1                                           =
    Association
                                         5

    Defendant.                                                          DALLAS,TE/AS



    Plaintiff Lucas Horton ("Plaintiff") brings this Complaint against Med-Sense Guaranteed
    Association, Inc.("Defendant/ to stop Defendant's practice of using 3rd party marketing
    companies to place telemarketing calls to consumers that feature an artificial and/or
    prerecorded voice and obtain damages and other redress caused by Defendant's conduct.
    Plaintiff, for his Complaint, alleges as follows upon personal knowledge as to himself and his
    own acts and experiences, and, as to all other matters, upon information and belief.

                                          JURISDICTION & VENUE

    1.     The Court has subject matter jurisdiction over this action pursuant Texas Business and

           Commerce Code 305.053("TX 305") and 28 U.S.C. § 1331, as the action arises under

           the Telephone Consumer Protection Act,47 U.S.0 § 227, et seq.,rTCPA").

                                                1. PARTIES

    2.     Plaintiff is an individual who resides in Dallas, Dallas County,Texas.

    3.     Defendant is a corporation incorporated and existing under the laws of the State of

           Illinois whose primary place of business and corporate headquarters is located at 917

           Clocktower Or, STE. 100, Springfield, IL 62704

                                  1. COMMON FACTUAL ALLEGATIONS
     Case 3:20-cv-03470-L Document 1-1 Filed 11/23/20                   Page 8 of 11 PageID 12




4.      Defendant uses proxies to place unwanted telemarketing calls to solicit consumers to

        purchase health insurance plans.

        All of the calls at issue in this case were made on behalf of,for the benefit of, or with

       •the knowledge and approval of Defendant

6.      Unfortunately for consumers, Defendant, in an attempt to sell more health insurance

        plans, engaged in an aggressive telemarketing campaign that includes violating the

        TCRAthousands-atirrieS.aday.

7,      Specifically, Defendant(or a third-party acting on its behalf and for its benefit) places

       . unsolicited telemarketing calls to consumers that sometimes feature an artificial

        and/or prerecorded voice messages selling health insurance.

8.      Rather than adhere to the requisite rules regarding obtaining consent prior to

        engaging in telemarketing, Defendant(or a third-party acting on its behalf or for its

        benefit) ptaces.repeated- calls to consumers who have never provided consent(either

        orally or in writing) to receive such calls. By placing the calls without first obtaining

        prior express written consent, Defendant plainly violates the Texas Business and

        Commerce Code 305.001, and TCPA 47-US.C.1 227, etseg.

9.      By making unauthorized telemarketing calls as alleged herein, Defendant has caused

        consumers actual harm.This includes the aggravation, nuisance and invasions of.

        privacy that result from the placement and receipt of such calls, in addition to the

        wear and tear on their telephones, consumption of battery life, lost ability to place

        outgoing calls and other interruption in use, cellular minuteS, loss of value realized/or.
        Case 3:20-cv-03470-L Document 1-1 Filed 11/23/20                 Page 9 of 11 PageID 13



           the-monies consumers paid to their..carriers for the receipt of such calls, and other.

           diminished use, enjoyment, value, and utility of their cellphones and cellphone plans.

           The calls also reduce Plaintiffs productivity.

• 10.      Furthermore, Defendant(ora third-party acting on.its behalf and for its benefit) made

          the calls knowing that the calls trespassed against and interfered with            use

           and enjoyment of, and the ability to access, their telephones, including the related

           data, software, applications, ancthardware components.

 1 1. •    Defendant knowingly made, and continues to make, repeated prerecorded

           telemarketing calls to consumers' telephones without the prior express consent of

          the'recipients.

 12.      • As such, Defendant not only invaded the personal privacy of Plaintiff it also

           intentionally. repeatedly, and willfully violated the TCPA.

 13.      • the calls were madeby.or on Defendant's behalf and with its knowledge'and approval: •

           Defendant knew about the calls, received the benefits of the calls, directed that the

           calls be Made, and/or ratified the making of the calls.

 14.      The TCPA Was enactedto protect COnsUmers from unsolicited telephone calls•like: • •

          those alleged in this case.

 15.       In response to Defendant's unlawful conduct, Plaintiff files the lawsuit and seeks an

           injunction requiring Defendant to cease all unsolicited telephone calling activities tb

           consumers as complained of herein and an award of statutory damages to the

           plaintiff, together with costs, and pre- and post-judgment interest.

                                     1. FACTS SPECIFIC TOikAINTIFF
   Case 3:20-cv-03470-L Document 1-1 Filed 11/23/20                    Page 10 of 11 PageID 14




         Pthintiff is the owner and customary user of a cellphone number ending in 3341.

17.      At no time did Plaintiff ever provide his cellphone number to Defendant or provide

         Defendant, or any of Defendant's agents or contractors, with prior express consent

        th call.

18.      Plaintiff was called by(779)-680-8982 on 8/29/2019, by(737)238-2962 on 9/18/2019
         and 9/23/2019, by(925)-239-0571 on 10/4/2019. Each of these calls was offering
         health insurance. Plaintiff pressed"2 to talk to a person andtried to buy insurance to
        find out who was calling. Plaintiff went along with the process until someone asked him
         to verbally release Defendant of TCPA liability. Plaintiff balked and was hung up on each
        • time.

19.      After that, Plaintiff consulted an attorney and was told that a verbal release didn't
         count, so, on 10/14, when plaintiff was called by 888-636-3834, Plaintiff completed a
         dummy sale to identify who was calling and purchased a Plan, with a group number of
        001AFXH, Plan level: 100A, and member ID HCP4715900 and INA48897800.
20.      The call was made by oron behalf of Defendant for the purpose of selling

         Defendant's•products and services. Here,the call was made.by employees or agents

         of Defendant, at the direction of Defendant, in accordance with a contract with

         Defendant, and with Defendant's substantial oversight and control.

21.      Defendant knew about the calls ancfratified them by approving them and/or

         knowingly receiving the benefits from them, and otherwise benefited from the calls.

22. •    All of the calls attempted to solicit Plaintiff to-purchase the health insurance plans-

        that Defendant Is a partyto.

23.     Prior to receiving the above-referenced calls, Plaintiff had no relationship with

        Defendant, had never provided-his telephone number directfY to Defendant,and
      Case 3:20-cv-03470-L Document 1-1 Filed 11/23/20                  Page 11 of 11 PageID 15
•

           had never requested that Defendant place calls to him Or to offer Mn any services.

    24.    Simply put, Plaintiff has never provided any form of prior express consent to

           Defendant, or to anyone acting on Defendant's behalf, to place telemarketing

           calls to his phone number_

    25.    Defendant was, and still is, aware that the above-described telemarketing calls were

          • made to consumers like Plaintiff who never provided prior express consent to receive     .

           thern.

    26.    To redress these injuries, Plaintiff, brings this suit under the TX 305 and TCPA, which

          .prohibit
            .       unsolicited telemarketing calls to consumers'telephones and demands

           $1500 per call 157500 total) together with costs and pre- and post-judgment interest.
